Citation Nr: 1715689	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  15-29 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than February 6, 2014 for increased 10 percent rating for tinnitus to include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to January 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an Aril 2015 decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA which granted an increased 10 percent rating for tinnitus effective February 6, 2014.  The Veteran appealed the effective date of the increased 10 percent rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO has denied entitlement to an effective date earlier than February 6, 2014, for an increased 10 percent rating for tinnitus.  In the April 2017 Informal Hearing Presentation, the Veteran's representative argues that an earlier effective date is warranted based on CUE. This CUE matter has not been addressed by the RO.  Thus, this matter must be remanded for this action with the intertwined issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim on appeal of entitlement to an effective date earlier than February 6, 2014, for an increased 10 percent rating for tinnitus considering the intertwined CUE issue and in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

